Case 1:20-cv-24342-RNS Document 18 Entered on FLSD Docket 03/02/2021 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                      Case No. 1:20-cv-24342-RNS

   PAYRANGE, INC.                                   )
                                                    )
                     Plaintiff,                     )
                                                    )
   v.                                               )
                                                    )
   KIOSOFT TECHNOLOGIES, LLC and                    )
   TECHTREX, INC.,                                  )
                                                    )
                     Defendants.                    )
                                                    )
                   DEFENDANTS KIOSOFT TECHNOLOGIES, LLC AND
                 TECHTREX, INC.’S MOTION TO DISMISS PLAINTIFF’S
               CLAIM FOR INFRINGEMENT OF THE ’833 PATENT (COUNT I)

          Defendants KioSoft Technologies, LLC and TechTrex, Inc. (collectively “Defendants”),

  by counsel, respectfully move the Court, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the

  Complaint [ECF No. 1] filed by Plaintiff PayRange, Inc. (“Plaintiff”). As set forth in the

  accompanying Brief in Support of this Motion, Plaintiff’s Count I (“Infringement of the ’833

  Patent”) claims infringement of a patent that is directed to unpatentable subject matter under 35

  U.S.C. § 101. As a result, Count I of Plaintiff’s Complaint fails to state a claim upon which relief

  may be granted, and Defendants respectfully request that Count I of Plaintiff’s Complaint be

  dismissed.




                 DEFENDANTS’ MOTION TO DISMISS COUNT I OF PLAINTIFF’S COMPLAINT
  4827-9365-8590.1
Case 1:20-cv-24342-RNS Document 18 Entered on FLSD Docket 03/02/2021 Page 2 of 3




  Dated: March 2, 2021                      Respectfully submitted,

                                            /s/ John A. Camp
                                            John A. Camp
                                            Florida Bar Number 848115
                                            Ice Miller LLP
                                            7300 Biscayne Boulevard, Suite 200
                                            Miami, Florida 33138
                                            Phone: 305-341-9055
                                            John.Camp@icemiller.com

                                            Counsel for Defendants KioSoft Technologies, LLC
                                            and TechTrex, Inc.




                 DEFENDANTS’ MOTION TO DISMISS COUNT I OF PLAINTIFF’S COMPLAINT
  4827-9365-8590.1                             2
Case 1:20-cv-24342-RNS Document 18 Entered on FLSD Docket 03/02/2021 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I, John Camp, do further certify that I have caused a true and correct copy of Defendants

  KioSoft Technologies, LLC and TechTrex, Inc.’s Motion to Dismiss Plaintiff’s Claim for

  Infringement of The ’833 Patent (Count I) to be electronically mailed to all counsel of record

  included in the service list below on March 1, 2021 and that I have this day caused a true and

  correct copy of the same to be filed through the Court’s ECF system, which system has sent notice

  to all counsel of record.

          This, the 2nd day of March, 2021.


                                                                 /s/ John A. Camp
                                                                 John A. Camp

                                            SERVICE LIST

                      PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                     Case No.: 1:20-cv-24342-RNS
                         United States District Court, Southern District of Florida

   Joseph R. Englander                                 James C. Yoon (pending PHV)
   FOWLER WHITE BURNETT                                Ryan R. Smith (pending PHV)
   1395 Brickell Avenue, 14th Floor                    Jamie Y. Otto (pending PHV)
   Miami, Florida 33131                                Neil N. Desai (pending PHV)
   Telephone: (305) 789-9259                           WILSON SONSINI GOODRICH & ROSATI
   Facsimile: (305) 728-7559                           Professional Corporation
   Email: jenglander@fowler-white.com                  650 Page Mill Road
                                                       Palo Alto, CA 94304-1050
   Counsel for Plaintiff PayRange Inc.                 Telephone: (650) 493-9300
                                                       Facsimile: (650) 565-5100
   VIA ECF                                             Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                       jotto@wsgr.com, ndesai@wsgr.com

                                                       VIA ECF




                 DEFENDANTS’ MOTION TO DISMISS COUNT I OF PLAINTIFF’S COMPLAINT
  4827-9365-8590.1                                 3
